DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (manufacturing system), Species B (Footwear) and Sub-Species B1 (Shoe uppers), corresponding to claims 1-10, in the reply filed on November 24, 2020 is acknowledged.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  An action on the merits is to follow regarding claims 1-10.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-10 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “wherein the first securing member secures a frame at a known location at the first manufacturing station” and “wherein the second secures the frame at a known location at the second manufacturing station”.  These limitations actively recite method-of-use limitations within a product claim, which is improper.  Correction is required.  Examiner suggests “wherein the first securing member is configured to secure a frame at a known location at the first manufacturing station” and “wherein the second securing member is configured to secure the frame at a known location at the second manufacturing station”.
Further regarding claim 1, Applicant recites “wherein the first securing member secures a frame”, but it is unclear whether the frame is intended to be structurally required as part of the overall manufacturing system, or only referenced within the functional language of the first securing member.  It appears that the frame is intended to be a structural part of the system, since several dependent claims further define the frame’s structure.  Correction is required.  Examiner suggests reciting that the system further comprises a frame, and the first securing member is configured to secure the frame.
Further regarding claim 1, Applicant recites “wherein the first securing member and the second securing member are configured to engage with an alignment tab on the frame”.  Since it is unclear whether the frame is part of the system (see above), it is also unclear whether an alignment tab on the frame is part of the system.  Correction is required.  In conjunction with the suggestion above, Examiner suggests positively reciting that the frame comprises an alignment tab before describing any functionality associated therewith (i.e. the system further comprises a frame, the frame comprising an alignment tab).
a material maintained by the frame” (emphasis added).  It is unclear whether “a material” is being positively recited as a required structural component of the manufacturing system, or is merely a hypothetical material that the manufacturing system is capable of maintaining.  Correction is required.  Examiner suggests positively reciting that the system further includes “a material” (and subsequently referring to “the material”) or functionally reciting that the frame “is configured to maintain a material” (if the material is not intended to be required structure in the claim).
Regarding claim 2, Applicant recites “wherein the material maintained by the frame is pliable”.  As noted above, it is unclear if the “material” is required structure as part of the claimed system, or merely hypothetical structure with which the system is configured to be used, which renders confusion as to how the hypothetical material is being further defined as being “pliable” when, as best as can be understood, the material is not actually required to be present.  Correction is required.  For purposes of examination, the system is being interpreted as being capable of being used with a hypothetical pliable material.
Regarding claim 5, Applicant recites “wherein the support structure is joined to the material maintained by the frame at one or more manufacturing stations”.  This language is indefinite because it is a method-of-use limitation within a product claim.  Correction is required.  Examiner suggests “wherein the support structure is configured to be joined to the material maintained by the frame at one or more manufacturing stations”.
one or more manufacturing stations”.  It is unclear if “one or more manufacturing stations” is intended to refer to the existing first and second manufacturing stations, or is intended to refer to additional other manufacturing stations.  Correction is required.  Examiner suggests “wherein the support structure is joined to the material maintained by the frame at one or more additional manufacturing stations”, if the intention is for the limitation to be in reference to manufacturing stations other than the “first” and “second” which were positively recited in claim 1, from which claim 5 indirectly depends.  If the “one or more manufacturing stations” is intended to refer to the existing first and second manufacturing stations, then Examiner suggests “wherein the support structure is joined to the material maintained by the frame at the first and second manufacturing stations”.
Similarly, regarding claim 6, Applicant recites “wherein the support structure is removed from the material maintained by the frame at a manufacturing station” which is indefinite for the same reasons as identified in claim 5 above.  Correction is required.  Examiner suggests either referencing an already-positively-recited manufacturing station with proper “the” or “said” language, or appropriately positively reciting a further additional manufacturing station, depending on how claim 5 is intended to be recited upon corrections made thereto.
Further regarding claim 6, Applicant recites “wherein the support structure is removed from the material maintained by the frame at a manufacturing station”.  This language is indefinite because it is a method-of-use limitation within a product claim.  configured to be removed from the material maintained by the frame at a manufacturing station”.
Regarding claim 8, Applicant recites “wherein each of the manufacturing stations has an origin determined by reference to the alignment tab and independent of the origin of the other manufacturing stations”.  This language implies there are at least three manufacturing stations, which lacks clear antecedent basis in the claims, because claim 1, from which claim 8 depends, only recites a first and a second manufacturing station.  Correction is required.  Examiner suggests either positively reciting additional manufacturing stations in claim 1 (or later in claim 8) prior to referring to “the other manufacturing stations” or Applicant may recite “the other of the manufacturing stations” if only two stations are intended to be present.
Regarding claim 9, Applicant recites “wherein the material maintained by the frame is reversibly joined to the frame without piercing the material”.  This language is indefinite because it is a method-of-use limitation within a product claim.  Correction is required.  Examiner suggests “wherein the material maintained by the frame is configured to be reversibly joined to the frame without piercing the material”.
Regarding claim 10, Applicant recites “wherein the material maintained by the frame is reversibly joined to the frame using a gasket-based securement”.  This language is indefinite because it is a method-of-use limitation within a product claim.  Correction is required.  Examiner suggests “wherein the material maintained by the frame is configured to be reversibly joined to the frame using a gasket-based securement”.

An effort have been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crisp et al. (hereinafter “Crisp”) (USPN 8,850,678).
configured to perform a first manufacturing operation (station #110 is configured to perform a printing operation; Col. 4, Lines 31-35 describe printing as an initial equipment piece (i.e. first)); a first securing member (alignment mounting member #112 is a first securing member) at the first manufacturing station (Fig. 1; #112 is located at printer #110), wherein the first securing member secures a frame (Col. 4, Lines 54-56 describe that the alignment mounting member #112 is secured to an alignment gauge #105 (i.e. a frame)) at a known location at the first manufacturing station (since the alignment mounting member #112 (i.e. first securing member) is used to attach to the alignment gauge #105 (i.e. frame), and #112 is at a “known” location in Fig. 1, then #105 attached to #112 would also be at a “known” location at the first station #110); a second manufacturing station (any of remaining stations is a second manufacturing station: laser machine #114, embroidery machine #118, heat press #122, cutting machine #126) configured to perform a second manufacturing operation (each of the laser machine, embroidery machine, heat press machine and cutting machine are configured to perform a manufacturing operation, such as lasering, embroidering, heat-pressing and cutting, respectively); and a second securing member (each of the aforementioned additional stations has respective securing members #116/120/124/126 (alignment securing members)) at the second manufacturing station (Fig. 1), wherein the second securing member secures the frame at a known location at the second manufacturing station (since the alignment mounting members are used to attach to the alignment gauge #105 (i.e. frame), and wherein the first securing member and the second securing member are configured to engage with an alignment tab on the frame (Fig. 2 illustrates slots #234, 236 and 238 on the alignment gauge #105 (i.e. frame), wherein there is an unlabeled “tab” in between the adjacent slots, wherein the slots and the tabs between are used for purposes of alignment (Col. 6, Line 66 through Col. 7, Line 1)) such that a position of a material maintained by the frame is known relative to both the first manufacturing station and the second manufacturing station when the first securing member and the second securing member secure the frame respectively (since the position of the alignment gauge #105 (i.e. frame) is “known” relative to the first and second stations, the hypothetical material’s position held therein would also be “known” relative to the respective stations; Examiner notes that the emphasized/italicized language does not further structurally define the manufacturing system in any patentable sense).
Regarding claim 2, Crisp discloses that the material maintained by the frame is pliable (Col. 4, Line 34 describes that the material may be leather, synthetic leather or mesh, all of which have at least some degree of pliability, especially when used as shoe upper materials; Abstract and Col. 2, Lines 63-66 describe that the upper portion of a shoe is the material passed between stations during the manufacturing operation).
Regarding claim 3, Crisp discloses that the frame comprises a perimeter structure (Fig. 2 shows that the alignment gauge (i.e. frame) has a structure with a perimeter (Examiner notes that all three-dimensional physical structures have at least some perimeter)) and a support structure within the perimeter structure (absent any 
Regarding claim 4, Crisp discloses that the support structure is discontinuous (there are various holes in the frame, which renders the support structure of the alignment gauge (i.e. frame) discontinuous to some degree).
Regarding claim 5, Crisp discloses that the support structure is joined to the material maintained by the frame at one or more manufacturing stations (the first and second plates (i.e. wherein either plate is the “support structure” is affixed to the shoe upper material) operate to hold the shoe material in place at the various stations (i.e. the plates are temporarily “joined” to the shoe upper material at the respective stations)).
Regarding claim 6, Crisp discloses that the support structure is removed from the material maintained by the frame at a manufacturing station (the plates are at least capable of being removed from the shoe upper material, and the removal is at least capable of taking place at “a manufacturing station”, even if a human is being used to perform the removal operation; Examiner notes that claim 6 does not further structurally define the claimed system in any patentable sense, absent further distinguishing language in the claim).
Regarding claim 8, Crisp discloses that each of the manufacturing stations has an origin determined by reference to the alignment tab (each of the stations has the location of the securing member which secures to the alignment gauge (i.e. frame), which has the alignment tab between the slots, as noted above) and independent of the 
Regarding claims 9 and 10, Crisp discloses that the material maintained by the frame is reversibly joined to the frame without piercing the material (claim 9) (there is at least capability of a hypothetical material being joined to the frame without piercing the material (i.e. the dowel pins can pinch a material within the pins’ associated holes without “piercing” the material)), wherein the material maintained by the frame is reversibly joined to the frame using a gasket-based securement (claim 10) (the system is at least capable of being used in conjunction with a gasket-based securement (i.e. the existing plates are capable of having a gasket added thereto); see 35 U.S.C. 112 rejection above, wherein a “gasket-based securement” is not actually positively recited as required structure in the claim; Examiner suggests amending the claim to recite that the frame comprises a gasket-based securement structure in order to establish a requirement for there to be a gasket-based securement).
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7, as best as can be understood, is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Crisp, as applied to claims 1, 3 and 5 above.
Regarding claim 7, Crisp discloses all the limitations of claims 1, 3 and 5, as set forth above, but is silent to the material used to form the plates of the alignment gauge, and it cannot be determined whether the plates are frangible, sacrificial or dissolvable as claimed.  When the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  However, Crisp discloses in another embodiment that a plate can be formed from Teflon-coated aluminum (Col. 11, Lines 38-41), wherein aluminum is a metal that is at least capable of being broken (i.e. “frangible”).  Examiner notes that the adjective term "frangible" is very broad and has a definition of "[c]apable of being broken; breakable" (Adjective Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).  It would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the plates of the gauge (Fig. 2) from aluminum (wherein Crisp teaches that aluminum is a known material usable to form plates) in order to provide plates that are lightweight 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732